Citation Nr: 0318830	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-03 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus as 
due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran's service in the waters offshore Vietnam 
included no duty in or visitation to the Republic of Vietnam.

3.  Diabetes mellitus is not etiologically related to 
herbicide exposure sustained by the veteran in service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated as a result 
of exposure to herbicides during service, nor may it be 
presumed that this claimed disability was incurred or 
aggravated as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service personnel records reflect that he was 
assigned to the USS Hornet from November 1963 to March 1967.  
A September 1965 commendation indicates that the Hornet was 
an antisubmarine warfare carrier.  The report of the 
veteran's separation examination shows that urinalysis was 
negative for sugar.

The veteran submitted his claim of entitlement to nonservice 
connected pension May 2000.  He indicated that he had 
diabetes but did not identify any medical care providers or 
other individuals who might have knowledge of that 
disability.

In August 2001 the veteran submitted a claim of entitlement 
to service connection for diabetes.  He indicated that he had 
served in the Navy and that his ship had made cruises to 
Vietnam in November 1963, August 1964, August 1966 and 
January 1967.  

In a February 2002 letter, the veteran's VA physician 
indicted that the veteran was under his care for insulin 
dependent diabetes.  

In his April 2002 substantive appeal, the veteran stated that 
he was required to pick up the wounded and dead and take them 
to sickbay on the USS Hornet.  He indicated that the dead and 
wounded had blood and Agent Orange on them.  He contended 
that he came into direct contact with Agent Orange as a 
result of handling the dead and wounded.  He also argued that 
sea breezes carried Agent Orange to his ship.

In July 2002 the veteran notified the RO that he had no 
further evidence to submit in support of his claim.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case 
and correspondence from the RO, to include a January 2002 
letter discussing the VCAA,  the veteran has been informed of 
the evidence and information necessary to substantiate his 
claim, the evidence and information that he should submit and 
the assistance that VA would provide to obtain evidence and 
information in support of his claim.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran's service medical records and service 
personnel records have been associated with the claims 
folder.  VA treatment records identified by the veteran have 
also been obtained and placed in the record.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.




III.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for 
diabetes mellitus manifested to a compensable degree anytime 
after service in a veteran who had active military, naval, or 
air service, during the period beginning on January 9, 1962, 
and ending on May 7, 1975, in the Republic of Vietnam, 
including the waters offshore and other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e), 
3.313 (2002).  

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam. Service 
on a deep water naval vessel in waters off the shore of the 
Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period). See VAOPGCPREC 
27-97.  Similarly, in another precedent opinion, the VA 
General Counsel concluded that the term "service in Vietnam" 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

The veteran contends that the USS Hornet was deployed to the 
waters off the coast of Vietnam, and his service personnel 
records support this contention.  However, the evidence of 
record does not show and the veteran has not alleged that he 
had actual duty in or that he visited the Republic of Vietnam 
at any time during service.  Consequently, service connection 
may not be granted for this disability on an Agent Orange 
presumptive basis.

With regard to whether the evidence establishes a direct 
connection between herbicide exposure and the veteran's 
development of diabetes mellitus, the Board notes that the 
veteran has neither submitted nor identified evidence 
supporting his contention that he would have been exposed to 
a herbicide agent coincident to his contact with individuals 
who served in Vietnam, and the Board has not found this claim 
of exposure to an herbicide agent to be plausible.  
Therefore, service connection is not warranted for this 
disability on a direct basis either.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt but determined that it is not 
for application because the preponderance of the evidence is 
against the veteran's claim.


(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for diabetes mellitus due 
to exposure to herbicide agents is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

